DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 07/19/19, 09/30/19 and 05/18/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 05/18/21 in response to the lack of unity restriction and the species election mailed 02/19/21. Applicants have elected invention I and the SEQ ID NO: 10 (protein 318) species. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).
Status of Claims
3)	Claims 7, 8, 10, 12-16, 23-25, 27 and 29-33 have been amended via the preliminary amendment filed 07/19/19.
	Claims 2, 5, 6, 8, 14, 16, 17, 21, 22, 25, 28, 31, 33 and 34 have been canceled via the preliminary amendment filed 09/30/19.
	Claims 7, 9, 10, 12, 13, 15, 23, 24, 26, 27, 29, 30 and 32 have been amended via the preliminary amendment filed 09/30/19.
	Claims 1, 3, 4 and 9-11 have been canceled via the amendment filed 05/18/21.
	Claims 7, 12 and 13 have been amended via the amendment filed 05/18/21.
	New claims 35 and 36 have been added via the amendment filed 05/18/21.
	Claims 7, 12, 13, 15, 35 and 36 are pending. 
	Claim 36 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 7, 12, 13, 15 and 35 are under examination.
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 07/22/19.
Drawings
5)	Acknowledgment is made Applicants’ drawings filed 07/19/19.  


Priority
6)	The instant AIA  application filed 07/19/2019 is the national stage 371 application of the international application PCT/US2018/014494 filed 01/19/2019, which claims the benefit of the US provisional application 62/448,178 filed 01/19/2017.  
Objection(s) to Specification
7)	The instant specification is objected to for the following reasons:
	(a)	The use of trademark recitations in the instant specification has been noted.  For example, see ‘Coomassie blue’ at line 14 of page 34 and see ‘Eudragit L’ at line 29 of page 38.  All trademark recitations should be capitalized wherever they appear.  See M.P.E.P 608.01(V) and Appendix l.  Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
(b)	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.
(c)	The instant specification and claim 7 are objected for the following reason(s): 
37 CFR 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ Furthermore, 35 U.S.C § 132 requires that no amendment shall introduce new matter into the disclosure of the invention.  
Claim 7, as amended, via the amendment filed 05/18/21, is set forth below: 

    PNG
    media_image1.png
    88
    489
    media_image1.png
    Greyscale

The claim amendment deletes the ‘Of’ source of the SLR protein, a bioactive variant of an SLR protein, and/or a bioactive fragment of an SLR protein and thus broadens the scope of the original claim 7. Applicants state that amendments find support throughout the specification. However, there is no antecedent basis and descriptive support in the as-filed specification for a Of derived SLR protein, a bioactive variant of a non-Of derived SLR protein, and/or a bioactive fragment of a non-Of derived SLR protein, the administration of which to a subject as claimed stimulates oxalate transport in a subject.  
Rejection(s) under 35 U.S.C § 112(a)
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

9)	Claim 7 and the dependent claims 12, 13 and 35 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 7, as amended via the amendment filed 05/18/21, is set forth below: 

    PNG
    media_image1.png
    88
    489
    media_image1.png
    Greyscale

The claim amendment deletes the ‘Of’ source of the SLR protein, a bioactive variant of an SLR protein, and/or a bioactive fragment of an SLR protein and thus broadens the scope of the original claim 7. Applicants state that amendments find support throughout the specification. However, there is no descriptive support in the as-filed specification for a non-Of derived SLR protein, a bioactive variant of a non-Of derived SLR protein, and/or a bioactive fragment of a non-Of derived SLR protein, the administration of which to a subject as claimed stimulates oxalate transport in a subject.  Therefore, the above-identified claim amendment(s) and the now claimed scope of the claim(s) constitute new matter.  
Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) and the new scope, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
10)	Claims 7, 12, 13, 15 and 35 are rejected under 35 U.S.C § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claim 7, as amended, is drawn to a method of stimulating oxalate transport in a subject comprising administering to the subject a Sel1-like repeat (SLR) protein, a bioactive variant of an SLR protein, and/or a bioactive fragment of an SLR protein as recited broadly. While the SLR protein administered in the method claimed in claim 12 is SEQ ID NO: 10, i.e., protein 318, the elected species, the bioactive variant of the SLR protein administered in the method of claim 13 is a variant having at least 70% sequence identity to SEQ ID NO: 10. The element administered to the subject in the method of new claim 35 is a bioactive fragment of SEQ ID NO: 10. The administered SLR protein, a bioactive variant of an SLR protein, and/or a bioactive fragment of an SLR protein represents a huge genus encompassing numerous structurally divergent SLR protein species and variant species that are up to 30% non-identical to SEQ ID NO: 10, and bioactive SLR fragment species as recited. The subject to whom the genus is administered is not limited to or required to be a human or non-human animal in need of stimulation of oxalate transport. Thus, the encompassed species of variable structure are required to stimulate oxalate transport in vivo in a generic subject upon their administration to the subject by any route including rectal, oral and/or injection. However, at the time of the invention, Applicants were not in possession of the method as claimed broadly.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, method of making the claimed invention, level of skill and knowledge in the art, and predictability in the art. The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.

Of SLR proteins, variants and fragments thereof include mutant SLR proteins, SLR variants and SLR peptides. Accordingly, these elements represent structurally divergent species within the large genus of SLR proteins, SLR variants up to 30% non-identical to SEQ ID NO: 10, and bioactive fragments thereof, each having a large number of modifications such as amino acid substitutions, deletions, insertions etc. A sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of species defined by structure, falling within the scope of the genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.  The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. ‘When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus’. Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) (Emphasis added). Accordingly, adequate written description of a genus cannot be achieved in the absence of disclosure of a representative number of SLR protein species within the SLR protein genus of unlimited source and structure, the bioactive SLR variant species including up to 30% non-identical variant species, and the bioactive SLR fragment species of specific structure within the structurally variable broad genus, each having the requisite oxalate transport-stimulating function in vivo in a subject. In the instant case, the structure of a representative number of such SLR species within the recited genus including the up to 30% non-identical variants species of SEQ ID NO: 10 and the fragments has not been correlated with the requisite oxalate transport-stimulating in vivo function in any subject species.   
	With regard to a method of administration to stimulate oxalate transport in vivo in a subject, the instant specification indicates the following. First, there is no evidence in the as-filed specification showing that at the time of the invention Applicants were in possession of a method of stimulating oxalate transport in any subject comprising administering a non-Oxalobacter formigenes (Of) SLR protein of a defined structure, a bioactive variant or fragment thereof. Second, the specification states that an encapsulated freeze-dried preparation of Of lysate upon oral administration to hyperoxaluric rats led to induction of distal colonic oxalate secretion. See for example, the last full sentence of page 38. A cultured conditioned medium (CM) composition of the OxB ATCC strain of Oxalobacter formigenes (Of) containing various Of-derived factors therein, after being subjected to selective ultrafiltration using 10- and 30- kDa cutoff spin columns and upon rectal administration to primary hyperoxaluric type or PH1 mice (which have significant hyperoxalemia and hyperoxaluria), reduced (>32.5%) urinary oxalate excretion and stimulated (>42%) distal colonic oxalate secretion.  This is stated as reflecting the in vivo retention of biologic activity and the therapeutic potential of these Of-derived factors. See for example, paragraph bridging pages 13 and 14; lines 4-10 of page 14; and first full paragraph of page 33 of the as-filed specification. The Of CM that is treated with heat, pepsin, and the PKA inhibitor H89 or DIDS completely abolished oxalate uptake-stimulating bioactivity in vitro (see bottom of page 13 of the as-filed specification) indicating that such heat-, pepsin- and PKA inhibitor-treated Of CM would not be expected to stimulate oxalate transport in vivo if administered to a subject. However, these showings are insufficient to satisfy the written description provisions of 35 U.S.C 112(a) of the invention as claimed broadly. Page 36 of the as-filed specification refers to what appears to be a plan to administer rectally, orally or both, the purified Of Sel1 proteins individually or in different combinations to PH1 mice in order to evaluate their in vivo effects. Page 38 of the as-filed specification speculates that it is ‘possible’ that oral administration of Of CM or the purified factors ‘might’ promote significant stimulation of net oxalate secretion in both small and large intestines, thereby ‘potentially’ leading to normalization or greater reduction in plasma and urinary oxalate levels in PH1 mice compared to rectal CM. These are mere plans or wishes of Applicants, which are insufficient to show possession of the claimed method which requires stimulation of oxalate transport in a generic subject upon administration, by any route, of the structurally variable genus of non-Oxalobacter formigenes (Of) SLR proteins of a defined structure, bioactive variants or fragment thereof, and of Oxalobacter formigenes (Of) SLR proteins including the purified 318 protein, bioactive variants that are up to 30% non-identical thereto or bioactive fragments thereof. Clearly, Applicants did not have possession of, or did not reduce to practice, the method as claimed at the time of the invention.  
	The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added].  According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  The administered SLR proteins, variants and fragments thereof include structurally divergent mutant SLR proteins, SLR variants and SLR peptides having modifications such as amino acid substitutions as described at least on pages 9-11 of the as-filed specification. However, even with conservative amino acid substitutions within a protein, the state of the art documents functional unpredictability.  For example, Lazar et al. (Mol. Cellular Biol. 8: 1247-1252, 1988) demonstrated that a substitution of the Leu residue with a conservative amino acid residue such as, Ile or His, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’.  See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251. In the instant case, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the claimed genus of SLR proteins, their variants and fragments, each having the requisite oxalate transport-stimulaitng function in vivo in a subject. A convincing structure-function correlation for the entire genus is lacking.  
MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Applicants should note that written description provision of 35 U.S.C § 112(a) is severable from its enablement provision, and that written description requires more than a mere statement that Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of species as claimed with their precise structure correlated with the requisite or intended functions is required.  With respect to the written description requirement, while ‘examples explicitly covering the full scope of the claim language’ typically will not be required, a sufficient number of representative species must be included ‘to demonstrate that the patentee possesses the full scope of the [claimed] invention’. Lizardtech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  In the instant case, Applicants’ specification does not contain a written description sufficient to show that they had possession of the full scope of the claimed invention at the time the application was filed.  
	The Guidelines for Examination of Patent Applications under the Written Description Requirement (66 FR 1099-1111, January 5, 2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing within the genus’ (at 1106). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). The orally or rectally administered Of lysate or the Of CM preparation of the OxB strain of Oxalobacter formigenes (Of) to PH1 mice or hyperoxaluric rats is not representative of the entire variable genus of SLR proteins, bioactive variants and fragments thereof. From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of bioactive variant members and bioactive fragment species of the recited genus of SLR variant and fragment genus, which SLR genus, bioactive variant genus, and bioactive fragment genus, upon administration to a subject as recited, stimulates the required oxalate transport in vivo in the subject. Even if one produced generic bioactive variants and fragments of a generic SLR protein, or up to 30% non-identical variants and bioactive fragments of SEQ ID NO: 10 falling within the scope of the instant claims, there is no predictability that such structurally variable variant and fragment species would have the oxalate transport-stimulating biologic function in vivo absent a concrete structure-function correlation. 
as of the filing date sought, he or she was in possession of the invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Vas-Cath further makes clear that the written description provision of 35 U.S.C § 112(a) is severable from its enablement provision (see page 1115). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The specific description or guidance, not general description or guidance is needed. A mere idea or unsubstantiated function is insufficient for written description; characterization of a representative number of species as claimed with their precise structure correlated with the requisite or intended in vivo functions is required. In the instant application, the specification does not disclose which amino acids within a generic SLR protein or within the SEQ ID NO: 10 should be changed, varied, substituted, deleted or mutated such that the resultant SLR variant or SLR fragment species would retain the requisite oxalate transport-stimulating functions in vivo in a subject. At the time of filing, there was no predictability that varying or modifying a generic, sourceless and structureless SLR protein, or varying or modifying SEQ ID NO: 10 to have the encompassed extent of up to 30% non-identity to SEQ ID NO: 10 would yield SLR variant species that would retain the native SLR protein conformation and functions and would exert the requisite oxalate transport-stimulating functions in vivo in any subject. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. It must be noted that "[t]he invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117 of Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). In the instant case, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  The instant claims do not meet the written description provision of 35 U.S.C § 112(a).  
Rejection(s) under 35 U.S.C § 112(b)
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

12)	Claims 7, 12, 13, 15 and 35 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
(a)	Claim 7 is vague, ambiguous and indefinite in the limitation ‘a Sel1-like repeat (SLR) protein’. It is unclear what precise structure does it represent. One of ordinary skill in the art cannot understand in an unambiguous way the structure of ‘a Sel1-like repeat (SLR) protein’ and therefore, the scope of the claim. Do they encompass proteins of any generic source and no specified structure?  Is the recited SLR protein a non-Of protein?  One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  Note that a claim must be definite and complete in and of itself. Claim 7 as it stands fails to distinctly claim the subject matter by providing adequate structure allowing one of skill to identify what is being claimed without ambiguity. 
(b)	Analogous rejection and criticism apply to the limitations ‘a bioactive variant of an SLR protein’ and ‘a bioactive fragment of an SLR protein’ in claim 7. It is unclear what structural characteristics a protein or a peptide should have in order to qualify as ‘a bioactive variant of an SLR protein’ or as ‘a bioactive fragment of an SLR protein’. Do they encompass variants and oligopeptides of any generic source and no specified structure or length?
(c)	Claim 15 is indefinite because it depends on a canceled claim (claim 1). Do Applicants intend claim 15 to depend from claim 7?  If so, Applicants must further provide sufficient antecedence by replacing the limitation ‘administration’ with the limitation --the administration--. 
(d)	Claims 12, 13, and 35, which depend from the rejected claim 7, are also rejected as being indefinite because of the indefiniteness identified supra in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  


Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
    
14)	Claims 7, 12, 13, 15 and 35 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Arvans et al. (J. Am. Soc. Nephrol. 28: 876-887, published online 13 October 2016) as evidenced by Allison et al. (Arch. Microbiol. 141: 1-7, 1985). 
	The intended dependency of claim 15 is assumed to be claim 7 in this art rejection.
	Arvans et al. taught a method of stimulating oxalate transport in mice subjects comprising administering rectally to the subjects Oxalobacter formigenes OxB culture conditioned medium (CM) comprising bioactive protein and/or peptide factors that stimulate oxalate transport in intestinal cells. Said administration significantly reduced urinary oxalate excretion in hyperoxaluric mice. See entire reference including abstract; title; 3rd and the last full paragraphs on page 877; the first paragraph in right column of page 878; and the last full paragraphs under ‘Results’ and ‘Discussion’.   
That the prior art ATCC 35274 strain of Oxalobacter formigenes used by Arvans et al. to obtain the rectally administered CM is the same as the Applicants’ OxB strain is inherent from the teachings of Arvan et al. in light of what was well known in the art. For instance, Allison et al.  disclosed that the OxB strain of Oxalobacter formigenes is the same strain that is deposited with the ATCC and that has been assigned the number ATCC 35274. See the last full paragraph under the section ‘Description’ on page 6. The prior art CM is the same as the Applicants’ CM or Applicants’ Oxalobacter formigenes (Of)-derived factors identified on page 3 of the as-filed specification. Given that Arvan’s oxalate transport-stimulating CM comprising bioactive protein and/or peptide factors that was rectally administered to mice subjects is from the very same OxB strain of Oxalobacter formigenes used by Applicants, it would be expected to intrinsically comprise therein the instantly recited generic SLR protein, a bioactive variant, and/or a bioactive fragment thereof, or SEQ ID NO: 10, a bioactive variant, and/or a bioactive peptide (fragment) thereof absent evidence to the contrary.  The prior art method meets the structural requirements of the instantly claimed method and therefore is viewed as the same as the prior art method.  Since the Office does not have the facilities for examining and comparing the two methods, the burden is on the Applicants to show a novel or an unobvious difference between the instantly In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
Claims 7, 12, 13, 15 and 35 are anticipated by Arvans et al. The reference of Allison et al. is not used as a secondary reference in combination with the reference of Arvans et al., but rather is used to show that every element of the claimed subject matter is disclosed by Parma et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
15)	Claims 7, 12, 13, 15 and 35 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Hatch et al. (Kidney International, 69: 691-698, 2006). 
	The intended dependency of claim 15 is assumed to be claim 7 in this art rejection.
Hatch et al. taught a method of administering to unilateral nephrectomized rat subjects enteric-coated capsules comprising a freeze-dried lysate preparation of the OxB strain of Oxalobacter formigenes containing an active enzyme-cofactor protein mixture. The capsule was delivered using an intragastric needle. See last full paragraph of pages 694 and 697; the first five lines of the last full paragraph of page 695; and the paragraph bridging pages 697 and 698.  The method exerted effects on colonic oxalate transport, modulated epithelial oxalate transport and induced oxalate secretion, and showed that the lysate had dual actions, namely a secretogogue action in addition to enzyme degradation of luminal oxalate. See the last full paragraph on page 696; the first three lines of the section entitles ‘Oxalobacter products and colonic oxalate transport’ on page 696; and Figure 5. Given that Hatch’s lysate administered to the rat subjects is from the very same OxB strain of Oxalobacter formigenes as the OxB strain of Oxalobacter formigenes used by Applicants, it would be expected to intrinsically comprise therein the instantly recited generic SLR protein, a bioactive variant, and/or a bioactive fragment thereof, or SEQ ID NO: 10, a bioactive variant, and/or a bioactive peptide (fragment) thereof absent evidence to the contrary.  The prior art method meets the structural requirements of the instantly claimed method and therefore is viewed as the same as the prior art method.  Since the Office does not have the facilities for examining and comparing the two methods, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed method and the prior art method. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
Claims 7, 12, 13, 15 and 35 are anticipated by Hatch et al. 
Claim(s) Objections - Suggestions
16)	Claims 13 and 35 are objected to for the following reasons:

(b)	In line 2 of claim 13, it is suggested that Applicants replace the limitation ‘comprises’ with the limitation --has--.
Conclusion
17)	No claims are allowed.  
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

May, 2021